DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 46, 49, and 52 have been amended; Claims 1-42 have been canceled; Claims 61-72 have been added. Claims 43-72 are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claims 46, 49 and 52 to obviate the previous Claim Objections to claims 46, 49 and 52. The previous Claim Objections to claims 46, 49 and 52 are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 14 in substance that "It is unclear why the skilled person would even consider transmitting channel state information (CSI) in the method of Osawa and what improvement could be achieved by transmitting such information in the method of Osawa. It is even more unclear why the skilled person would consider transmitting configuration and resource information for CSI transmission, when CSI is neither necessary nor beneficial in the method of Osawa.”

Examiner’s Response:
	The examiner respectfully disagrees. Examiner respectfully disagrees Osawa teaches in [0060]-[0062] UE forms transmitting beams based on this channel information, UE exert control to form beams based on downlink channel information and uplink channel information. It is possible to execute appropriate beamforming, by allowing UEs  equipped with transmitters/receivers with different phase and amplitude characteristics to acquire uplink channel information.  As in [0056]-[0057] the eNB selects, from the CSI obtained as uplink channel information, an appropriate precoding matrix indicator (PMI), a precoding type indicator (PTI), a rank indicator (RI), and/or others, and report these to the UE. However, Claim 43 merely recites... signaling to the user equipment information indicating a configuration of the reporting of channel state information and the one or more allocated resources...

Applicant’s Argument:
	The applicant argues, on page 14 in substance that "Applicant further respectfully submits that paragraph [0030] Moosavi, contrary to the assertion in the Office Action, does not teach signaling of information indicating a configuration of the reporting of channel state information and the allocated resources. Paragraph [0030] of Moosavi reads in full (emphasis added):...”

Examiner’s Response:
	The examiner respectfully disagrees. Moosavi teaches based on downlink signals from the network node  are received below a threshold signal strength or quality, that examiner is construing that based on the inferred means (arriving at a conclusion by reasoning from evidence) downlink  channel information, for wireless device  selects the precoder based on channel estimate information determined by the wireless device with respect to the network node. However,  Claim 43 merely recites  ... based on the inferred downlink channel information, configuring reporting for channel state information for the user equipment and allocating one or more resources for the user equipment to use to report the channel state information...
 
Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa; Ryosuke et al. (Osawa hereafter) (US 20190174485 A1) in view of Zhang et al. (Zhang hereafter) (CN102598731 B) (IDS provided) and in further view of Moosavi; Reza et al. (Moosavi hereafter) (US 20180159601 A1) and KIM; Youn-Sun et al. (Kim hereafter) (US 20130182594 A1).

Regarding Claim 43, Osawa teaches   a method, comprising:
measuring an uplink channel (a reference signal for channel measurement) for a user equipment based on one or more reference signals from the user equipment (UE transmits an uplink reference signal) (Osawa; [0055] Upon receiving the transmission indication, the UE transmits an uplink reference signal at a predetermined timing (step S204).  Note that this uplink reference signal may be a reference signal for channel measurement), the measuring of the uplink channel determining uplink channel information (Osawa; [0056] Based on the uplink reference signal transmitted from the UE, the eNB derives uplink channel information, and feeds back this information to the UE (step S205));
signaling to the user equipment information indicating (derives uplink channel information, and feeds back this information to the UE) a configuration of the reporting of channel state information and the one or more allocated resources  (UE forms transmitting beams based on this channel information, and transmits UL signals) (Osawa; [0056] Based on the uplink reference signal transmitted from the UE, the eNB derives uplink channel information, and feeds back this information to the UE (step S205) …[0057] … the eNB may select, from the CSI obtained as uplink channel information, an appropriate precoding matrix indicator (PMI), a precoding type indicator (PTI), a rank indicator (RI), and/or others, and report these to the UE)… [0059] The UE forms transmitting beams based on this channel information, and transmits UL signals);
Osawa fails to explicitly teach, inferring downlink channel information for the user equipment based on uplink-downlink channel reciprocity and the determined uplink channel information
However, in the same field of endeavor Zhang teaches, inferring downlink channel information (estimated value can be regarded as the channel state information of the downlink channel) for the user equipment based on uplink-downlink channel reciprocity and the determined uplink channel information (the symmetry of the uplink and downlink channels, the channel state information of the uplink channel) (Zhang; [page5 para 1] Due to the reciprocity of the TDM wireless communication system, ie the symmetry of the uplink and downlink channels, the channel state information of the uplink channel from the antenna 21 to the antennas 11, 12, 13 and 14 obtained by the base station 10 according to the uplink reference signal, for example, the channel The estimated value can be regarded as the channel state information of the downlink channel between the antennas 11, 12, 13 and 14 to the antenna 21.);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa to include the above recited limitations as taught by Zhang in order to acquire downlink channel state information to a user terminal. (Zhang; [page1 para1])
Osawa-Zhang fails to explicitly teach, based on the inferred downlink channel information, configuring reporting for channel state information for the user equipment and allocating one or more resources for the user equipment to use to report the channel state information
However, in the same field of endeavor Moosavi teaches, based on the inferred downlink channel information, configuring reporting for channel state information for the user equipment and allocating one or more resources for the user equipment to use to report the channel state information (Moosavi; [0030] … channel conditions dependency, the wireless device 12 uses uplink beamforming for its reference signal transmissions when downlink signals from the network node 10 are received below a threshold signal strength or quality );
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa-Zhang to include the above recited limitations as taught by Moosavi in order to select the precoder matrix  (Moosavi; [0031])
Osawa-Zhang-Moosavi fails to explicitly teach, transmitting one or more downlink reference signals toward the user equipment, the one or more downlink reference signals to be used by the user equipment for determination of the channel state information
receiving from the user equipment one or more reports of channel state information on the one or more allocated resources
However, in the same field of endeavor Kim teaches, transmitting one or more downlink reference signals toward the user equipment, the one or more downlink reference signals to be used by the user equipment for determination of the channel state information (Kim; [0091] Referring to FIG. 9, an eNB transmits a CSI-RS (i.e., a coarse CSI) 900 for first channel measurement to a UE.  Upon receiving the CSI-RS, the UE notifies the eNB of first channel state information 910 by using the CSI-RS.); and
receiving from the user equipment one or more reports of channel state information on the one or more allocated resources (Kim; [0091] …the UE having received the second CSI-RS (i.e., fine CSI-RS) notifies the eNB of second channel state information by using the second CSI-RS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa-Zhang-Moosavi to include the above recited limitations as taught by Kim in order to find the best frequency band (Kim; [0095]).

Regarding Claim 59, Osawa teaches   an apparatus, comprising: 
one or more processors (Osawa; Fig.10, [0157] …hardware structure of a radio base station); 
one or more memories including computer program code, the one or more memories and the computer program code configured, with the one or more processors, to cause the apparatus to perform at least the following (Osawa; [0157] For example, the radio base station, user terminals and so on according to embodiments of the present invention may function as a computer that executes the processes of the radio communication): 
measuring an uplink channel (a reference signal for channel measurement) for a user equipment based on one or more reference signals from the user equipment (UE transmits an uplink reference signal) (Osawa; [0055] Upon receiving the transmission indication, the UE transmits an uplink reference signal at a predetermined timing (step S204).  Note that this uplink reference signal may be a reference signal for channel measurement), the measuring of the uplink channel determining uplink channel information (Osawa; [0056] Based on the uplink reference signal transmitted from the UE, the eNB derives uplink channel information, and feeds back this information to the UE (step S205));
signaling to the user equipment information indicating (derives uplink channel information, and feeds back this information to the UE) a configuration of the reporting of channel state information and the one or more allocated resources  (UE forms transmitting beams based on this channel information, and transmits UL signals) (Osawa; [0056] Based on the uplink reference signal transmitted from the UE, the eNB derives uplink channel information, and feeds back this information to the UE (step S205) …[0057] … the eNB may select, from the CSI obtained as uplink channel information, an appropriate precoding matrix indicator (PMI), a precoding type indicator (PTI), a rank indicator (RI), and/or others, and report these to the UE)… [0059] The UE forms transmitting beams based on this channel information, and transmits UL signals);
Osawa fails to explicitly teach, inferring downlink channel information for the user equipment based on uplink-downlink channel reciprocity and the determined uplink channel information
However, in the same field of endeavor Zhang teaches, inferring downlink channel information (estimated value can be regarded as the channel state information of the downlink channel) for the user equipment based on uplink-downlink channel reciprocity and the determined uplink channel information (the symmetry of the uplink and downlink channels, the channel state information of the uplink channel) (Zhang; [page5 para 1] Due to the reciprocity of the TDM wireless communication system, ie the symmetry of the uplink and downlink channels, the channel state information of the uplink channel from the antenna 21 to the antennas 11, 12, 13 and 14 obtained by the base station 10 according to the uplink reference signal, for example, the channel The estimated value can be regarded as the channel state information of the downlink channel between the antennas 11, 12, 13 and 14 to the antenna 21.);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa to include the above recited limitations as taught by Zhang in order to acquire downlink channel state information to a user terminal. (Zhang; [page1 para1])
Osawa-Zhang fails to explicitly teach, based on the inferred downlink channel information, configuring reporting for channel state information for the user equipment and allocating one or more resources for the user equipment to use to report the channel state information
However, in the same field of endeavor Moosavi teaches, based on the inferred downlink channel information, configuring reporting for channel state information for the user equipment and allocating one or more resources for the user equipment to use to report the channel state information (Moosavi; [0030] … channel conditions dependency, the wireless device 12 uses uplink beamforming for its reference signal transmissions when downlink signals from the network node 10 are received below a threshold signal strength or quality );
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa-Zhang to include the above recited limitations as taught by Moosavi in order to select the precoder matrix  (Moosavi; [0031])
Osawa-Zhang-Moosavi fails to explicitly teach, transmitting one or more downlink reference signals toward the user equipment, the one or more downlink reference signals to be used by the user equipment for determination of the channel state information
receiving from the user equipment one or more reports of channel state information on the one or more allocated resources
However, in the same field of endeavor Kim teaches, transmitting one or more downlink reference signals toward the user equipment, the one or more downlink reference signals to be used by the user equipment for determination of the channel state information (Kim; [0091] Referring to FIG. 9, an eNB transmits a CSI-RS (i.e., a coarse CSI) 900 for first channel measurement to a UE.  Upon receiving the CSI-RS, the UE notifies the eNB of first channel state information 910 by using the CSI-RS.); and
receiving from the user equipment one or more reports of channel state information on the one or more allocated resources (Kim; [0091] …the UE having received the second CSI-RS (i.e., fine CSI-RS) notifies the eNB of second channel state information by using the second CSI-RS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa-Zhang-Moosavi to include the above recited limitations as taught by Kim in order to find the best frequency band (Kim; [0095]).

Regarding Claim 57, Osawa-Zhang-Moosavi-Kim teaches the method of 43 
Osawa teaches, A computer program product comprising a non-transitory computer-readable storage medium bearing computer code embodied therein for use with a computer, the computer program code comprising code for performing (Osawa; [0162]… the processor 1001 reads programs (program codes), software modules or data, from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes).

Claims 44 and 61  are rejected under 35 U.S.C. 103 as being unpatentable over Osawa-Zhang-Moosavi-Kim  in view of Koivisto; Tommi T. et al. (Koivisto hereafter) (US 20110170427 A1).

Regarding Claims 44 and 61, Osawa-Zhang-Moosavi-Kim teaches,    the  claims 43 and 59,
 Osawa-Zhang-Moosavi-Kim fails to explicitly teach, wherein the inferring downlink channel information further comprises inferring one or more of the following downlink channel information:
 rank estimation 
However, in the same field of endeavor Koivisto teaches, rank estimation  (Koivisto; [0055] the rank r may be a) selected based on an expected spatial correlation that has an impact on the eigenvalues of the channel, or b) estimated from uplink using rank reciprocity of uplink and downlink channels);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa-Zhang-Moosavi-Kim to include the above recited limitations as taught by Koivisto in order to minimizing interference to neighboring cells (Koivisto; [0054]).
 
Claims 45 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa-Zhang-Moosavi-Kim- Koivisto  in view of Vitthaladevuni; Pavan Kumar et al. (Vitthaladevuni hereafter) (US 20200052852 A1)and  in  further view of  Yang; Jing et al. (Yang hereafter) (US 20160380680 A).

Regarding Claims 45 and 62, Osawa-Zhang-Moosavi-Kim-Koivisto teaches, the  claims 44 and 61,
Osawa-Zhang-Moosavi-Kim-Koivisto fails to explicitly teach, wherein inferring the rank estimation comprises: 
computing a spatial channel covariance matrix at a current subframe n by averaging over all used physical resource blocks
performing an Eigen decomposition of the spatial channel covariance matrix
However, in the same field of endeavor Vitthaladevuni teaches computing a spatial channel covariance matrix at a current subframe n by averaging over all used physical resource blocks (Vitthaladevuni; [0069] …to determine values of the beamforming matrix, from which the channel covariance matrix… a vector of normalization values for the columns of U across multiple RBs, a vector of normalization values for the columns of U as averaged over multiple RBs, etc.); 
performing an Eigen decomposition of the spatial channel covariance matrix (Vitthaladevuni; [0069]…the vector may include diagonal elements of A, a diagonal matrix containing the Eigen values of the channel covariance matrix Rnn, where an Eigen decomposition is used to derive the beamforming matrix); 
 and performing one of the following: 
determining a rank as a maximum number of Eigenvalues greater than a threshold (Vitthaladevuni; [0060] …signaling may be sent in directions with an eigenvalue above a threshold value); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa-Zhang-Moosavi-Kim-Koivisto to include the above recited limitations as taught by Vitthaladevuni in order to determine the beamforming (BF) matrix (Vitthaladevuni; [0069]).
Osawa-Zhang-Moosavi-Kim-Koivisto-Vitthaladevuni fails to explicitly teach, sorting Eigenvalues resulting from the Eigen decomposition into decreasing order;
However, in the same field of endeavor Yang teaches, sorting Eigenvalues resulting from the Eigen decomposition into decreasing order (Yang; [0070] … the channel covariance matrix corresponding to the n beams has a smaller quantity of dimensions.  The complexity of eigenvalue decomposition is decreased when eigenvalue decomposition is performed on the channel covariance matrix corresponding to the n beams, thereby may decrease complexity of acquiring the BF weighted value);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa-Zhang-Moosavi-Kim-Koivisto-Vitthaladevuni to include the above recited limitations as taught by Yang in order to determine the beamforming (BF) weighted value (Yang; [0067]).

Claims 53, 54, 58, 60, 70, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Kim.

Regarding Claim 53, Osawa teaches   a method, comprising:
transmitting one or more reference signals toward the base station (Osawa; [0055] Upon receiving the transmission indication, the UE transmits an uplink reference signal at a predetermined timing (step S204).  Note that this uplink reference signal may be a reference signal for channel measurement), 
receiving, based in part on the transmitted one or more reference signals(uplink reference signal transmitted from the UE,) and from the base station, signaling indicating a configuration of reporting of channel state information to be used by the user equipment and one or more allocated resources to be used for the reporting  (Osawa; [0056] Based on the uplink reference signal transmitted from the UE, the eNB derives uplink channel information, and feeds back this information to the UE (step S205) …[0057] … the eNB may select, from the CSI obtained as uplink channel information, an appropriate precoding matrix indicator (PMI), a precoding type indicator (PTI), a rank indicator (RI), and/or others, and report these to the UE)… [0059] The UE forms transmitting beams based on this channel information, and transmits UL signals);
Osawa fails to explicitly teach, receiving one or more downlink reference signals toward the user equipment
determining the channel state information using the configuration of reporting of channel state information and the received one or more downlink reference signals 
fitting the determined channel state information into the one or more allocated resources
transmitting toward the base station one or more reports of channel state information on the one or more allocated resources
However, in the same field of endeavor Kim teaches, receiving one or more downlink reference signals toward the user equipment (Kim; [0091] … eNB transmits a CSI-RS (i.e., a coarse CSI) 900 for first channel measurement to a UE);
determining the channel state information using the configuration of reporting of channel state information and the received one or more downlink reference signals (Kim; [0091] Referring to FIG. 9, an eNB transmits a CSI-RS (i.e., a coarse CSI) 900 for first channel measurement to a UE.  Upon receiving the CSI-RS, the UE notifies the eNB of first channel state information 910 by using the CSI-RS.); and
fitting the determined channel state information into the one or more allocated resources (Kim; [0091]Upon receiving the second channel state information, the eNB selects UEs to which actual downlink wireless resources are to be allocated); and
transmitting toward the base station one or more reports of channel state information on the one or more allocated resources (Kim; [0091] …the UE having received the second CSI-RS (i.e., fine CSI-RS) notifies the eNB of second channel state information by using the second CSI-RS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa to include the above recited limitations as taught by Kim in order to find the best frequency band (Kim; [0095]).

Regarding Claim 60, Osawa teaches, an apparatus, comprising:
one or more processors (Osawa; Fig.10, [0157] …hardware structure of a user terminal); and
one or more memories including computer program code (Osawa; [0157]):
the one or more memories and the computer program code configured, with the one or more processors, to cause the apparatus to perform at least the following (Osawa; [0157] …user terminals and so on … may function as a computer that executes the processes of the radio communication):
transmitting one or more reference signals toward the base station (Osawa; [0055] Upon receiving the transmission indication, the UE transmits an uplink reference signal at a predetermined timing (step S204).  Note that this uplink reference signal may be a reference signal for channel measurement), 
receiving, based in part on the transmitted one or more reference signals(uplink reference signal transmitted from the UE,) and from the base station, signaling indicating a configuration of reporting of channel state information to be used by the user equipment and one or more allocated resources to be used for the reporting  (Osawa; [0056] Based on the uplink reference signal transmitted from the UE, the eNB derives uplink channel information, and feeds back this information to the UE (step S205) …[0057] … the eNB may select, from the CSI obtained as uplink channel information, an appropriate precoding matrix indicator (PMI), a precoding type indicator (PTI), a rank indicator (RI), and/or others, and report these to the UE)… [0059] The UE forms transmitting beams based on this channel information, and transmits UL signals);
Osawa fails to explicitly teach, receiving one or more downlink reference signals toward the user equipment
determining the channel state information using the configuration of reporting of channel state information and the received one or more downlink reference signals 
fitting the determined channel state information into the one or more allocated resources
transmitting toward the base station one or more reports of channel state information on the one or more allocated resources
However, in the same field of endeavor Kim teaches, receiving one or more downlink reference signals toward the user equipment (Kim; [0091] … eNB transmits a CSI-RS (i.e., a coarse CSI) 900 for first channel measurement to a UE);
determining the channel state information using the configuration of reporting of channel state information and the received one or more downlink reference signals (Kim; [0091] Referring to FIG. 9, an eNB transmits a CSI-RS (i.e., a coarse CSI) 900 for first channel measurement to a UE.  Upon receiving the CSI-RS, the UE notifies the eNB of first channel state information 910 by using the CSI-RS.); and
fitting the determined channel state information into the one or more allocated resources (Kim; [0091]Upon receiving the second channel state information, the eNB selects UEs to which actual downlink wireless resources are to be allocated); and
transmitting toward the base station one or more reports of channel state information on the one or more allocated resources (Kim; [0091] …the UE having received the second CSI-RS (i.e., fine CSI-RS) notifies the eNB of second channel state information by using the second CSI-RS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa to include the above recited limitations as taught by Kim in order to find the best frequency band (Kim; [0095]).

Regarding Claims 54 and 70, Osawa-Kim teaches, the claims 53 and 60, 
Osawa teaches, wherein fitting further comprises fitting the determined channel state information into the one or more allocated resources by omitting at least some of the determined channel state information according to one or more rules previously agreed upon between the user equipment and the base station (Osawa; [0119] … the transmission signal generation section 302 generates DL assignments, which report downlink signal allocation information, and UL grants, which report uplink signal allocation information, based on indications from the control section 301).

Regarding Claims 56 and 72, Osawa-Kim teaches   the claims 53 and 60, 
Osawa-Kim fails to explicitly teach, wherein the configuration of reporting for the channel state information is a configuration in accordance with linear combination codebook based reporting
However, in the same field of endeavor Rahman teaches, wherein the configuration of reporting for the channel state information is a configuration in accordance with linear combination codebook based reporting (Rahman; [0063] … CSI feedback configuration information for a pre-coding matrix indicator (PMI) feedback based on a linear combination (LC) codebook,).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa-Kim to include the above recited limitations as taught by Rahman in order to Feedback CSI (Rahman; [0064]).

Regarding Claim 58, Osawa-Kim teaches, the method of 53
Osawa teaches, A computer program product comprising a non-transitory computer-readable storage medium bearing computer code embodied therein for use with a computer, the computer program code comprising code for performing (Osawa; [0162]… the processor 1001 reads programs (program codes), software modules or data, from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes).

Claims 55 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa-Kim in view of PARK; Haewook et al.  (PARK hereafter) (US 20200007205 A1).

Regarding Claims 55 and 71, Osawa-Kim teaches the method of claim 53 and 60, wherein the configuration comprises one or more of the following:
Osawa-Kim fails to explicitly teach, a number of orthogonal beams, parameter L
However, in the same field of endeavor Park teaches, a number of orthogonal beams, parameter L (Park; [0287]… combining orthogonal beams of beams that configure W1 in order to guarantee the orthogonality of the Rank 2 codebook);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Osawa-Kim to include the above recited limitations as taught by Park in order to configure a Rank 2 codebook (Park; [0287]).

Allowable Subject Matter
Claims 46-52 and 63-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416